PER CURIAM:
The above styled case was submitted to the Court based upon a stipulation of facts prepared and signed by the claimant, Raymond F. Eltringham, Sr., and respondent, Division of Highways. Both parties agreed to the stipulation freely and voluntarily in open court on December 1, 1994. The stipulation accepted the following statements as facts:
1. Claimant is the sole owner of property located at 1602 Allegheny Street in *132Follansbee, West Virginia, and has lived there continuously since 1964.
2. Respondent is the owner of a galvanized culvert pipe located six feet from the foundation of claimant’s residence. As the owner, respondent has control and maintenance responsibilities for the galvanized culvert pipe.
3. Due to deterioration of the galvanized culvert pipe, water flows from the pipe to the foundation of claimant’s residence.
4. As a result of water flowing from the galvanized culvert pipe, claimant has experienced property damages.
5. Claimant has experienced the following property damages; damage to an embankment at the end of the galvanized culvert pipe where it empties into a creek, damage to the block construction and sub-basement of his home, a crack in the right comer of his home extending from the footer to the main floor level, deteriorating comer of his home extending from the footer to the main floor level, deteriorating comer blocks along the footer, water in the sub-cellar, a cracked porch rail, sinking porch supports, destruction of a retaining wall, and destruction of 60 feet of lawn.
6.The cost of repair the damages stated above is $4,487.28 as evidenced by Exhibit A attached to the stipulation.
The Court, having reviewed the stipulation, has determined that the respondent was negligent in its maintenance of the culvert adjacent to claimant’s residence. This negligence was the proximate cause of the damages recited in the stipulation. Based upon the aforementioned stipulated facts and damages, the Court awards claimant $2,487.28.
Award of $2,487.28.
Exhibit A
Material List for Cost To Cure
Robert Scott Lumber Company . $243.34
Morelli Bros. Block & Brick Co., Inc. $251.22
Weirton Ice & Coal Supply Co. $337.72
General Rental Center . $775.00
Labor Estimated Costs & Hours
Back-Hoe Operator @ $15.00 per hr. for 24 hrs. $360.00
Hand excavation of two laborers @ $6.50 per hr. for 40 hrs. $520,00
Total Cost. $2,487.28